WITHEY, District Judge,
held that it is no •objection to granting a decree for the full amount secured that the bill does not allege option by the mortgagee and notice. It is sufficient that default for more than thirty days in the payment of an installment is alleged, that the default continues, and that the bill ■claims a decree for the whole sum secured.
“Option.” in the instrument, imports a right to choose and an exercise of that right. The mortgagee exercises his right and signifies his choice by suing for the whole ■amount, and suit is sufficient notice of his choice, upon like principle that suit upon a note payable on demand is a sufficient demand of payment